IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                                FILED
                                                               May 8, 2013
                             No. 12-40215
                           Summary Calendar                    Lyle W. Cayce
                                                                    Clerk

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee

v.

CLARENCE LEE WILLIAMS, JR.,

                                        Defendant-Appellant

Cons. w/ No. 12-40216

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee

v.

CLARENCE LEE WILLIAMS, JR., ANSAN SUMAN-AMIR MEADOWS,

                                        Defendants-Appellants


               Appeals from the United States District Court
                     for the Eastern District of Texas
                          USDC No. 5:09-CR-18-1
                          USDC No. 5:10-CR-5-3
                                      No. 12-40215
                                    c/w No. 12-40216

Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Clarence Lee Williams, Jr., appeals his guilty plea convictions for dealing
in counterfeit obligations and securities and conspiracy to possess with intent to
distribute cocaine and marijuana. He asserts that due to equipment failure
there is no transcript of his rearraignment hearing; he argues that his appellate
counsel, who did not represent him in the district court, was therefore prevented
from reviewing the rearraignment for any errors, which has resulted in a
substantial and significant plain error.
       The Government argues that the available record demonstrates that
Williams knowingly and voluntarily waived his right to appeal his convictions
and that his claim is barred by the appeal waiver.
       The available record, which includes the plea agreement, the factual
resume, the magistrate judge’s report, and the district court’s order adopting it,
demonstrates that Williams knowingly and voluntarily waived his right to
appeal his conviction and sentence. See United States v. Palmer, 2012 WL
4503411 at *2 (5th Cir. Oct. 2, 2012) (No. 11-40325).1 Williams has not argued
to the contrary. We therefore conclude that the appeal waiver is valid and
enforceable. See United States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005).
Williams’s claim of a missing transcript, without more, does not fall within the
exceptions to the appeal waiver. Therefore, the appeal waiver bars Williams
from raising this claim on appeal. See McKinney, 406 F.3d at 746.
       In his appeal, Ansan Suman-Amir Meadows challenges the district court’s
forfeiture amount. He contends that the amount of marijuana (750 kilograms)

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        Although Palmer is not controlling precedent, it is persuasive authority. See 5TH CIR.
R. 47.5.4; Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006).

                                              2
                                 No. 12-40215
                               c/w No. 12-40216

was speculative, it should have been valued at $375 per pound, and he was
entitled to an offset of $18,690 for the amount seized and forfeited to the State
of Texas and the $10,000 that was seized by the State but was never returned
to him. He also challenges the forfeiture of the firearms because there was no
evidence that he used the firearms to commit the offense.
      The district court’s calculation of the forfeiture amount was based on the
testimony of Paul Jason Alvarez, Officer Richard Greer, and Agent Lance Cline
showing that Meadows was responsible for selling at least 750 kilograms of
marijuana valued at $400 per pound. The district court also found that the
firearms and ammunition were used in furtherance of the drug conspiracy based
on the testimony of Officer Green and Agent Cline. Because the district court’s
fact findings concerning the forfeiture amount and Meadows’s use of the
firearms and ammunition were “plausible in light of the record as a whole,” the
district court’s fact findings were not clearly erroneous. See United States v.
Holmes, 406 F.3d 337, 363 (5th Cir. 2005).
      Meadows has not cited any authority to support his argument that he was
legally entitled to an offset of any amounts seized by the State. In view of the
dual sovereignty doctrine which allows the State of Texas and the United States
to prosecute Meadows for the same act that violates their respective laws and to
order forfeitures, Meadows has not shown that the district court erred in
rejecting his argument for such an offset. See United States v. Cothran, 302 F.3d
279, 285 (5th Cir. 2002); 21 U.S.C. § 853; $43,774.00 United States Currency v.
State, 266 S.W.3d 178, 182 (Tex. Ct. App. 2008) (citing TEX. CODE CRIM. PROC.
ANN. arts. 59.01–.14 (Vernon 2006 & Supp.2008)).
      AFFIRMED.




                                       3